PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/821,426
Filing Date: 17 Mar 2020
Appellant(s): STAR CO Scientific Technologies Advanced Research Co. LLC d/b/a STAR CO



__________________
Ronald H. Spuhler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022 appealing from the Office Action mailed on 09/10/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A)	In regards to Appellant’s Appeal Brief on page 5 of 10 that the Office’s analysis is in error because the alleged first and second screens (23’ on the left and 23 on the right) are not “on the first side” of the panel (28), as required by each of the claims at issue. Moreover, the alleged third screen (23’ at the top) does not “face[] in an opposite direction as the display of the mobile phone” as required by each of the claims at issue.   
 Examiner respectfully directs the Appellant to the first and second screens (23’ on the left and 23’ on the top) are both on the front side of the mounting housing 28 and the alleged third screen (23 on the right) can be pulled in three different direction (i.e. an opposite direction as the display of the mobile phone) (Chang, Fig.17 and Col.9, lines 7-14). 
B)	In regards to Appellant’s Appeal Brief on page 5 of 10 that the claims require that the panel have two opposing sides. In addition to the first two screens not being on the “front side” it is clear that the third screen is not on the “back side.” 
Examiner very kindly directs Appellant to housing 21 and the mounting housing 28 cooperatively form a device housing 20. The mounting housing 28 defines a receiving space 213' for receiving the second display panels 23', the slide mechanisms 3' and the ejecting mechanisms 4', and two openings 214' that are respectively located at top and left sides thereof. One of the slide mechanisms 3' and one of the ejecting mechanisms 4' are secured to the rear face of the housing 21 and are arranged in a direction opposite to that of the slide mechanism 3 and the ejecting mechanism 4. The other of the slide mechanisms 3' and the other of the ejecting mechanisms 4' are secured to an inner surface of the mounting housing 28 and are arranged in a top-bottom direction. Thus, one of the second display panels 23' may be pulled upwardly through the opening 214' in the top side of the mounting housing 28, and the other of the second display panels 23' can be pulled leftward through the opening 214' in the left side of the mounting housing 28, whereby the display screen 2' provides three second display panels 23, 23' that can be pulled outwardly in three different directions (Chang, Fig.17 and Col.8, lines 63-67 and Col.9, lines 1-14). 
C)	In regards to Appellant’s Appeal Brief on page 5 of 10 that, which states “the display screen 2’ provides three second display panels 23, 23’ that can be pulled outwardly in three different directions.” The claims, however, require the third screen “face” in an opposite direction as the display of the mobile phone. The fact that Chang suggests opening the panels upward, to the left and to the right in no way discloses or teaches configuring the third screen to face in the opposite direction as the display of the mobile phone. 
Examiner very kindly directs Appellant to display 23 (i.e. third display) that can be pulled in three different directions (i.e. opposite direction) (Chang, Fig.17 and Col.9, lines 12-14). Also, Referring to FIGS. 2, 4 and 7, the ejecting mechanism 4 is disposed on the inner surface of the second housing portion 212. The ejecting mechanism 4 is a push-push type ejecting mechanism, and includes a casing 41 assembled to the inner surface of the second housing portion 212, a slide member 42, a rotary retaining member 43, and a torsion spring 44. The casing 41 defines an insertion space 411 for insertion of a tab 333 of the slide frame 32 thereinto, a retaining hole 412, and two elongated guide holes 413. An inner wall of the casing 41 which defines the retaining hole 412 is provided with two pointed portions 414 that are opposite to each other and that are respectively proximate to top and bottom ends thereof. The slide member 42 is disposed in the insertion space 411, and is provided with two wheel portions 421 that are slidable along the two elongated guide holes 413, respectively. The rotary retaining member 43 is connected pivotally to the slide member 42, and has two lateral edges 431 located at two opposite sides thereof, and two recesses 432 located at the other two opposite sides thereof. Each of the recesses 432 is cooperatively defined by two slanting edges 433 of the rotary retaining member 43. Each of the slanting edges 433 and a respective of the lateral edges 431 cooperatively form a pointed retaining portion 434. The torsion spring 44 has two ends secured respectively to the casing 41 and the slide member 42 so as to provide a resilient force for ejecting the slide member 42 toward an insertion opening of the insertion space 411. Therefore, display panel 23 (i.e. third display) can be face in different direction which one direction can be direction opposite to display of mobile phone and it could be closed with respect to the mobile phone. 
Based on the discussion set forth above, the rejection for all claims 27-46 are reasonable. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
Conferees:
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.